Case 1:19-cv-06513-GBD Document 20 Filed 02/11/20 Page1of1

Michael Faillace & Associates, P.C.

 

 

Eroploymestenc-tittpatins

orneys

 

 

GusDc SONY

floc: MENT
fECTRONICALLY FILED

DOC

60 East 42™ St. Suite
New York, New York

   
 

gnaydenskiy @faillace

 

Telephone: (212) 317-1200
Facsimile: (212) 317-1620

 

 

AAAS SNA

[DATE prey * FEB 12-2020—1

Weptane na

 

February 11, 2020

 

BY ECF

Honorable George B. Daniels
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re:
Index No. 19-cv-06513-GBD

Dear Judge Daniels:

We represent Plaintiff in the above referenced

Fury v. Prive by Laurent D, Inc. et al

SO ORDERED

The Status con
adjo Ourned fro

020 ¢ to Mar,
a.m,

erence j is

™ Februg
'y 19,
4, 2020 at 9.45

matter. Due to a family emergency,

 

 

 

plaintiffs’ counsel is unable to attend the conference scheduled for February 19, 2020. Therefore,
we respectfully request an adjournment of the February 19, 2020 conference. Defense counsel
consents to the request. The parties are available February 26, 2020, February 27, 2020, March 2,
2020, March 4, 2020 or March 6, 2020.

We thank the Court for its attention to this matter.

Respectfully Submitted,

/s/ Gennadiy Naydenskiy
Gennadiy Naydenskiy

Certified as a minority-owned business in the State of New York
